LaROSE, Judge.
Paul Besong appeals the trial court’s denial of his motion to correct his judgment and sentence. Mr. Besong filed a motion under Florida Rule of Criminal Procedure 3.800(a) challenging his sexual predator designation. Relying on Angell v. State, 712 So.2d 1132 (Fla. 2d DCA 1998), the trial court, on June 2, 2005, concluded that rule 3.800(a) was not available for such a challenge. Subsequently, however, we receded from Angell in King v. State, 911 So.2d 229 (Fla. 2d DCA 2005) (en banc), and held that rule 3.800(a) is available to correct an erroneous sexual predator designation.
Decisions announcing new rules of law apply retroactively to cases pending on direct review or not yet final. Smith v. State, 598 So.2d 1063, 1066 (Fla.1992). Accordingly, King applies to Mr. Besong’s case. The State concedes that, although the trial court’s ruling was correct under Angelí, this case should be reversed and remanded for a ruling on the merits under King.
Reversed and remanded.
NORTHCUTT and SILBERMAN, JJ., Concur.